Citation Nr: 0626041	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  97-29 472A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus with Guillain-Barre syndrome, to include as due 
to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, 
secondary to systemic lupus erythematosus with Guillain-Barre 
syndrome.  

3.  Entitlement to service connection for aphonia, 
polymyositis, vasculitis, hypertension, heart condition, and 
acute ascending demyelinating peripheral neuropathy, 
secondary to systemic lupus erythematosus with Guillain-Barre 
syndrome.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 decision by the RO 
which, in part, denied service connection for a skin rash 
(diagnosed at that time as acute lupus erythematosus), 
claimed as due to herbicide exposure.  (The issue was 
subsequently recharacterized as systemic lupus erythematosus 
with Guillain-Barre syndrome.)  This matter also comes on 
appeal from a November 2002 rating decision that denied 
service connection for diabetes mellitus, aphonia, 
polymyositis, vasculitis, hypertension, heart condition, and 
acute ascending demyelinating peripheral neuropathy, all 
claimed as secondary to systemic lupus erythematosus with 
Guillain-Barre syndrome.  A personal hearing at the RO was 
held in March 1999.  In August 2004, a hearing was held at 
the RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1962 to January 1968.  

2.  On February 21, 2006, the Board was notified by the 
veteran's attorney that the veteran died on January [redacted], 2006.  




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  


ORDER

The appeal is dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


